The plaintiff proved that the defendant breached its contract. The question whether the plaintiff suffered substantial damages by such breach is one of fact, and the determination of that question against the plaintiff in the courts below may not be reviewed in this court. The plaintiff was, however, entitled as matter of law to an award of nominal damages.
The judgments should be reversed and judgment directed for the plaintiff for six cents damage, without costs.
LEHMAN, Ch. J., LOUGHRAN, FINCH, RIPPEY, LEWIS, CONWAY and DESMOND, JJ., concur.
Judgments reversed, etc.